Citation Nr: 1605079	
Decision Date: 02/10/16    Archive Date: 02/18/16

DOCKET NO.  13-10 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD) with depression.

2.  Entitlement to service connection for a gastrointestinal condition, to include gastroesophageal reflux disease (GERD) or acid reflux.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1975 to September 1979 and from October 1981 to October 1984.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from June 2010 and March 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran requested a Board hearing at his local RO in a correspondence dated in March 2013.  His attorney contacted the Board in October 2014, asking that the hearing request be withdrawn.  In June 2015, the Veteran submitted a VA Form 9 and indicated that he wished to have a Board hearing via live videoconference.  The June 2015 hearing request has not been withdrawn.  As the Veteran has requested a hearing and has not yet been provided with one, remand is required.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a Veterans Law Judge.  The RO should notify the Veteran and his representative of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b) (2015).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




